Citation Nr: 0309874	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-06 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
appendectomy.

2.  Entitlement to service connection for status post 
myocardial infarction, to include as secondary to service-
connected post-traumatic encephalopathy.

3.  Entitlement to an increased evaluation for post-traumatic 
encephalopathy with headaches, currently rated at 30 percent.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1944.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the March 2001 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Montgomery, Alabama (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the evidence is against a finding of 
any current residuals related to the veteran's appendectomy.

3.  The record contains no medical evidence relating status 
post myocardial infarction to the veteran's period of active 
service or to his service-connected disability.

4.  The veteran's post-traumatic encephalopathy with 
headaches is manifested by daily severe headaches.  

5.  By decision dated in July 1945, the Board denied the 
veteran's claim of entitlement to service connection for a 
low back disability.

6.  The evidence associated with the claims file subsequent 
to the July 1945 denial does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to decide fairly the merits of the 
claim.


CONCLUSIONS OF LAW

1.  Residuals of appendectomy were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 3.303, 3.304 (2002).

2.  Status post myocardial infarction was not incurred in or 
aggravated by active service, nor was it proximately due to 
service-connected post-traumatic encephalopathy.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.304 (2002).

3.  The criteria for an evaluation in excess of 30 percent 
for post-traumatic encephalopathy with headaches have not 
been met.  38 U.S.C.A. § 1155, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-
4.14, 4.124, Diagnostic Codes 8045-9304 (2002).

4.  The Board's July 1945 decision denying entitlement to 
service connection for a low back disability is final.  38 
U.S.C.A. § 7104 (West 1991) ; 38 C.F.R. § 20.1100 (2002).

5.  The evidence received since the July 1945 denial is not 
new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims by 
means of the March 2001 and April 2002 rating decisions, the 
June 2001 and December 2002 Statements of the Case, and a 
July 2001 letter from the RO.

In the rating decisions, the veteran was informed of the 
basis for the denial of his claims and of the type of 
evidence that he needed to submit to substantiate his claims.  
In the Statements of the Case, the RO notified the veteran of 
all regulations pertinent to his claims, informed him of the 
reasons for the denials, and provided him with additional 
opportunity to present evidence and argument in support of 
his claims.  Therefore, the Board finds that the rating 
decisions, Statements of the Case, and related letters 
provided to the veteran specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered private treatment records and afforded the veteran 
a VA medical examination.  The veteran did not request a 
personal hearing.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

I.	Service Connection

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2002).  
In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

A.	Residuals of Appendectomy

The service medical records show that the veteran underwent 
an appendectomy in October 1943.  The veteran had presented 
with pain and tenderness in the right lower quadrant, and was 
admitted to the hospital with a diagnosis of chronic 
appendicitis.  Neither a ruptured appendix nor peritonitis is 
reported in the hospital records.  The records show a good 
postoperative course.  A physical examination performed in 
May 1944 noted a well-healed scar, with no masses, rigidity, 
or tenderness.  

At a September 1947 examination performed by Robert Lester, 
M.D., the veteran complained of pain on the right side where 
his appendix had been removed.  Objective findings included a 
well-healed scar and no masses.  Marked tenderness was 
present over the right lower quadrant.  The veteran was 
diagnosed with adhesions following appendectomy.  At an 
August 2000 VA examination, the veteran voiced no complaints 
regarding residuals of appendectomy, and examination of the 
abdomen was negative.  

In an August 2001 report from John C. Wessner, M.D., he wrote 
that the veteran had a ruptured appendix with secondary 
peritonitis in service.  The veteran had since had 
constipation and abdominal pains thought due to adhesions.  
In a January 2002 report, Dr. Wessner wrote that the veteran 
had a history of abdominal pain secondary to old peritonitis 
episode.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for residuals of appendectomy.  The record fails to establish 
that the veteran has current residuals that are related to 
the appendectomy performed in service.  The service medical 
records document no complications or residuals of the 
surgery.  A few years later, the veteran had abdominal pain 
that was believed to be due to adhesions.  However, the 
record thereafter contains no evidence of symptoms for more 
than 50 years until the date of Dr. Wessner's report.  In 
this respect, the record contains no evidence of continuity 
or chronicity of symptoms.

In addition, Dr. Wessner provided no clinical findings in 
support of his opinion.  Moreover, he related the veteran's 
current abdominal pain to a ruptured appendix and peritonitis 
in service.  However, the service medical records contain no 
indication that the veteran sustained either a ruptured 
appendix or peritonitis in service.  Accordingly, the Board 
concludes that a preponderance of the evidence is against 
finding any current residuals related to the veteran's 
appendectomy.

B.	Status Post Myocardial Infarction

The veteran believes that his myocardial infarction was due 
to the stress of active service or secondary to his service-
connected encephalopathy.  The service medical records 
contain no complaints, findings, or diagnoses of heart 
disease.  Chest x-rays, heart examinations, and blood 
pressure readings in service were normal.  Likewise, a June 
1949 VA examination documented a normal heart examination and 
blood pressure reading.

An August 2000 report from Dr. Alfano stated that the veteran 
had reported a history of traumatic brain disease and 
secondary heart condition.  Laboratory findings included 
arteriosclerotic heart disease, coronary artery disease, and 
ischemic cardiomyopathy.  The veteran was diagnosed with 
status post myocardial infarction, 1985; status post 4 vessel 
coronary artery bypass graft, 1985; and hyperlipidemia. 

At an August 2000 VA examination, the examiner noted the 
veteran's cardiac history and the previous diagnoses of Dr. 
Alfano, but made no relevant independent findings.  In a 
January 2002 report, Dr. Wessner listed diagnoses of 
hyperlipidemia, hypertension, and coronary artery disease.

Based upon the above facts, the Board finds that the 
preponderance of the evidence is against service connection 
for status post myocardial infarction.  The record contains 
no medical evidence that relates the veteran's current heart 
disease to his period of active service or to his service-
connected disability.  The service medical records are devoid 
of any evidence of heart disease in service or within one 
year after discharge.  See38 C.F.R. §§ 3.307, 3.309 (2002).  
In fact, the record contains no evidence of heart disease 
until several decades following the veteran's discharge from 
active service.  In the absence of any medical evidence 
relating this heart disease to service or to a service-
connected disability, service connection must be denied.

II.	Increased Rating

The veteran alleges that his post-traumatic encephalopathy is 
more disabling than currently evaluated.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which is based on the average impairment of 
earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

The record shows that the RO granted service connection for 
traumatic lesions in an October 1944 rating decision and 
assigned a 30 percent disability evaluation effective from 
September 1944.  This service-connected disability was later 
rediagnosed as post-traumatic encephalopathy with headaches.  
Subsequent rating decisions have confirmed and continued the 
30 percent evaluation. 

In relation to the present appeal, a VA examination was 
performed in August 2000.  At that time, the veteran 
complained of worsening headaches that occurred daily in the 
bitemporal and occipital areas.  The veteran described the 
headaches as throbbing and used Motrin to alleviate the pain.  
There was no associated vomiting or nausea.  The veteran 
denied significant psychiatric symptoms and the neurological 
examination was essentially negative.  The veteran reported 
that he worked part-time three days per week.  He was 
diagnosed with chronic post-traumatic headaches.

The veteran's post-traumatic encephalopathy with headaches 
has been assigned a 30 percent schedular disability 
evaluation pursuant to 38 C.F.R. § 4.124, Diagnostic Codes 
8045-9304 (2002), which evaluates brain disease due to 
trauma.  Under Diagnostic Code 8045, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code. 

Under Diagnostic Code 9304, for dementia due to head trauma, 
a 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the assignment of a rating in excess of 30 percent.  In 
short, the record contains no evidence that the veteran 
exhibits any of the symptomatology necessary for the 
assignment of a 50 percent evaluation.  In the alternative, 
the veteran's disability may be rated as analogous to 
migraines pursuant to 38 C.F.R. § 4124a, Diagnostic Code 8100 
(2002).  However, the criteria for a 50 percent evaluation 
require very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  The 
veteran's description of his headaches at the VA examination 
fails to meet this criteria.  Accordingly, application of 
Diagnostic Code 8100 would afford the veteran no greater 
benefit.  

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  
There has been no showing in the present case that the 
veteran's post-traumatic encephalopathy with headaches has 
caused marked interference with his employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  Accordingly, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  As the Board can 
identify no basis for an increased evaluation, the benefit 
sought on appeal is denied.

III.	New and Material 

As a preliminary matter, the Board observes that statutory 
and regulatory changes have been made pertaining to the 
definition of new and material evidence and the VA's duty to 
assist the veteran in obtaining such evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  However, these provisions are 
applicable only to claims filed on or after August 29, 2001.  
Therefore, as the veteran's claim was filed prior to that 
date, the Board will not address those statutory and 
regulatory changes in this decision.

The veteran believes that he incurred a low back disability 
due to a spinal tap performed during active service.  The 
veteran's claim of entitlement to service connection for a 
low back disability was previously considered and denied by 
the Board.  The RO initially denied service connection for 
backache due to a spinal tap in an April 1945 rating 
decision.  This denial was upheld by the Board in a decision 
issued in July 1945 that found no identifiable residuals of 
the spinal tap.

The law provides that when the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 
C.F.R. § 20.1100 (2002).  Otherwise, no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  As the July 1945 Board decision is 
final, the veteran's claim may not be reopened or 
readjudicated by the VA absent the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991).  
The Board must review all evidence submitted since the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (2002).  First, the Board 
must determine whether the evidence submitted since the prior 
decision is new and material, which will be discussed below.  
If "the Board finds that no such evidence has been offered, 
that is where the analysis must end."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If new and material evidence has 
been presented, the claim is reopened and it must be 
determined whether VA's duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  If so, the Board may evaluate 
the merits of the claim.  See Winters v. West, 12 Vet. App. 
203, 206-7 (1999); Winters v. Gober, rev'd on other grounds, 
219 F.3d 1375, 1378 (Fed. Cir. 2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2002); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence that was of record prior to the July 
1945 Board denial consisted of the service medical records.  
The service medical records show that the veteran underwent a 
spinal tap in May 1944 even though he refused to sign the 
authorization form.  In June 1944, the veteran reported 
severe back pain since the spinal tap.  The physical 
examination, including neurological findings, was essentially 
negative.  An x-ray report the following month was also 
negative.  The veteran had also complained of some lumbar 
pain prior to the spinal tap from January through April 1944.  
There were no objective findings and the impression was 
lumbar strain.  The relevant evidence associated with the 
record since the July 1945 Board denial consists of the 
January 2002 report of Dr. Wessner that included a diagnosis 
of "arthritis, low back pain".

Based upon the above facts, the Board finds that the veteran 
has not submitted new and material evidence in support of his 
claim of entitlement to service connection for a low back 
disability.  The record continues to contain no medical 
evidence relating any current low back disability to the 
spinal tap or other incident of active service.  In fact, Dr. 
Wessner's report appears to imply that the veteran's low back 
pain is due to arthritis.  The record is devoid of any 
evidence that the veteran developed arthritis of the lumbar 
spine during service or within one year of discharge from 
active service.  The Board acknowledges that the veteran 
believes that his low back pain is the result of active 
service.  However, proof of such a relationship must be 
established by medical evidence.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  Accordingly, the Board can find no 
basis under which to reopen the veteran's claim and the 
benefit sought on appeal must be denied.




ORDER

Service connection for residuals of appendectomy is denied.

Service connection for status post myocardial infarction, to 
include as secondary to service-connected post-traumatic 
encephalopathy, is denied.

An evaluation in excess of 30 percent for post-traumatic 
encephalopathy with headaches is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disability is not reopened.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

